IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,579-02


                             EX PARTE JOEL MAGAÑA, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 2009CRN000331D1 IN THE 49TH DISTRICT COURT
                            FROM WEBB COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

murder and sentenced to seventy-five years imprisonment and two counts of robbery and sentenced

to ten years’ imprisonment in each count. The Fourth Court of Appeals reversed his conviction in

one of the robbery counts and reformed the judgment to delete his conviction and punishment in that

count. The intermediate court affirmed the judgment as reformed. Magaña v. State, No. 04-10-

00120-CR (Tex. App.—San Antonio August 10, 2011) (not designated for publication).

        Applicant contends, among other things, that counsel erred by failing to file a petition for
                                                                                                       2

discretionary review on Applicant’s behalf. Applicant alleges that counsel assured Applicant that

counsel would file the petition for discretionary review which caused Applicant to believe in good

faith that a timely appeal would be filed. According to Applicant, counsel did not file a petition of

discretionary review causing Applicant to lose the ability to file a petition for discretionary review

himself or hire additional counsel to do so.

        On September 12, 2018, this Court remanded this matter to the trial court to obtain affidavits

and findings addressing Applicant’s allegation. On December 4, 2018, this Court received the

supplemental record after remand. That record contains copies of bench warrants and findings of

fact and conclusions of law from the trial court. According to the trial court’s findings of fact, a live

habeas hearing was conducted on October 1, 2018, at which the trial court heard testimony and

arguments. The supplemental habeas record does not contain a transcript of the habeas hearing as

required by this Court’s original remand order. Without a copy of the hearing transcript, the trial

court’s findings of fact and conclusions of law are not supported by the record.

        This application will be held in abeyance until the trial court has supplemented the habeas

record with the necessary documents. A supplemental transcript containing all affidavits and the

transcription of the court reporter’s notes from the habeas hearing shall be forwarded to this Court

within 30 days of the date of this order. Any extensions of time must be requested by the trial court

and shall be obtained from this Court.



Filed: December 19, 2018
Do not publish